METHOD OF MANUFACTURING COMPOSITE MEMBER AND THE COMPOSITE MEMBER

This action corrects and replaces the Notice of Allowance issued June 17, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note
The references cited in the Information Disclosure Statement filed July 6, 2022, have been considered and are not found to affect the allowability of the claims.

Detailed Action
Applicant’s request for reconsideration filed on May 18, 2022, is acknowledged. Claims 1 and 5-12 were amended.  Claims 13-16 were canceled.  Claims 19-23 were added.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims:
In claim 5, lines 2-3, replace “710 µm or equal” with –or equal to 710 µm–.
In claim 6, lines 2-3, replace “710 µm or equal” with –or equal to 710 µm–.
In claim 7, lines 2-3, replace “710 µm or equal” with –or equal to 710 µm–.
In claim 8, lines 2-3, replace “710 µm or equal” with –or equal to 710 µm–.
In claim 21, line 2, replace “710 µm or equal” with –or equal to 710 µm–.
Cancel claims 17-18.
Authorization for this examiner’s amendment was given in an interview with James R. Carpenter on June 6, 2022.

Double Patenting
The provisional rejections of claims 1-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/065,087 (reference application) are withdrawn because the instant claims have been amended so as to be patentably distinguishable from those of the reference application.

Claim Rejections—35 USC §103
The rejections under 35 U.S.C. 103 of claims 1-16 as being unpatentable over Endo et al. (JP 2011-121306) and additional references are withdrawn because independent claims 1 has been amended.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are found allowable because the prior art does not teach a method of manufacturing a composite member including an aluminum member and a resin member bonded to each other as claimed, and particularly comprising modifying the surface of the aluminum member into aluminum hydroxide, the modifying including causing the surface of the aluminum member having undergone blasting to react with water by using at least one of liquid plasma and atmospheric-pressure plasma containing water.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745